DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "at least one ultrasonic transducer" in line 1.  The claim is unclear and the scope of the claim cannot be determined. There is only mention of one transducer in claim 1. At least one opens the possibility of more than one.  Therefore, it is unclear if the transducer in claim 1 is being referred to, or different transducers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, 5-7, and 8-14 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Benes U.S. Patent 5,225,089.
With respect to claim 1, the Benes reference discloses a device (figures such as 6) and method of using what can be considered an acoustophoresis system, comprising: (abstract, Figures, claims)
Separating particles (1) which are dispersed in a dispersion medium, whereby an ultrasonic standing wave (3) is generated by means of a composite resonator in a vessel/chamber (8) containing dispersion (2), a composite resonator 4 having a transducer 5 which consists of an electrically driven and mechanically oscillating element 6, or of several such elements, and which is acoustically coupled to the vessel 8 on the side facing vessel 8 containing dispersion 2, a standing wave 3, mirror 9, inverting amplifier 32.
As evidenced by changing the voltage, a dc-dc converter is present. A DC-DC converter changes voltage form one level to another. 
 It is preferable here to achieve sharp tuning to the relative maximum by automatic controlling of the electrical excitation frequency to the relative maximum. This is simply achieved by including the electric impedance arising on the electric contacts of the transducer as an amplitude- and phase-defining band pass filter element within the feedback circuit of an oscillator circuit. The oscillator circuit may also comprise a control unit for the amplitude of the voltage arising at the applied resonant frequency or for the power consumption coming about on the electric contacts of the transducer. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benes.
With respect to claims 2, the Benes reference discloses the use of an amplifier 32 in use with a transducer, but does not disclose that the plurality of transducers connected to each have its own amplifier.  One of ordinary skill in the art would recognize that duplicating the arrangement would increase the amount of treatment able to be delivered to the medium. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Benes reference and duplicate the arrangement, since it would yield the added  benefit of increased treatment delivered to the medium. 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benes as applied above further in view of  Chen CA 2762215 A1.
With respect to claim 4, the Benes reference does not expressly disclose a capacitor electrically connected between the amplifier and the at least one ultrasonic transducer.
However, the Chen reference discloses the limitation not disclosed by the Benes reference. Specifically, the refence discloses an inverter 130, and to the transducer driver 120 through another inverter 128 and an inverters, and gates may be commercially available transistor pairs and between V. and V., and capacitors 154, capacitors 154, 162, 170 have values of C1 = 3.7pF, and are amplifier circuit that may be used as the transducer driver example power amplifier 180 includes an AND gate 182 and a through an inverter 194.  amplifies a voltage signal so as to drive a piezoelectric transducer. The first stage of the amplifier 180, which may in one embodiment. The remainder of the amplifier 180 is a level-shifter that amplifies a 3V pulsed signal to a higher 10 generally the positioning of a transducer and a sensor, suitable for stimulating tissue or cells such as stem cells.  unit 110 includes a 3V battery 112 as a power source, a DC-DC converter 114 operatively coupled to the battery 112, an ultrasonic signal generator 116 operatively coupled to the battery, to the DC-DC converter and to a piezoelectric transducer 119. Various forms of DC-DC converters suitable for use as the DC-DC converter 114 will be apparent to those skilled in the art. The configuration would provide for increased control of intensity and ultrasound applied disclosed on page 3.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Benes reference and use the capacitor arrangement of the Chen reference, since it would yield the expected result of providing control of intensity and ultrasound applied. 

Claim(s) 1, 8 and 18 are rejected under pre-AIA  35 U.S.C. 102(a) (1) as being anticipated by  WO 2014/029505 A1 Foresti.
 	Regarding independent claims 1, 8 and 18, the Foresti reference discloses an acoustophoresis system, comprising:
 	a chamber for receiving a fluid mixture that includes cells or particles in a fluid (page 4, |. 9-14: “Said reflector can be a rigid plate and the reflector can be mounted at the top or at the bottom of the chamber (with the wave oscillators on the opposite side). If the term "chamber" used in this specification, this relates either to an open room between the reflector plate and the transducers but without any side surfaces and especially holes as an injection system and gaps between transducers fixed in space. In case that the fluid is not a gas or air but a liquid there might be side surfaces enclosing the fluid.”):
 	an ultrasonic transducer coupled to the chamber and configured to be excited to generate an acoustic wave in the chamber (claim 1: “a plurality of ultrasonic wave oscillators (10; 20)”); and a driver electrically connected to the ultrasonic transducer and configured to provide an excitation to the ultrasonic transducer to generate the acoustic wave in the chamber (claim 1: “the wave oscillators (10) are connected to a control unit (50) adapted to generate control signals (51, 52) for the wave oscillators”), the driver including an amplifier (page 28, |. 6-11: “A voltage-controlled amplifier (VCA) and  
 	a high voltage power amplifier are introduced in each channel, before each piezoelectric transducer’).
 	Claims disclose a device and method of use comprising: Acoustic manipulation apparatus to levitate, trap, fix, transport, move, deform, bend or rotate objects (41 ; 42; 45) comprising a host fluid as acoustic medium and the object(s) (41 ; 42; 45) to be moved, wherein a plurality of ultrasonic wave oscillators (10; 20)(transducer) is arranged in at least one line in a predetermined distance from an essentially flat plate (30), wherein the wave oscillators (10) are connected to a control unit (50) adapted to generate control signals (51, 52) for the wave oscillators (21, 22) to generate a gradient force by superposing one over another the gradient force fields generated by ultrasonic waves produced by the wave oscillators (21 ; 22), characterized in that the control unit (50) is adapted to provide drive signals to two adjacent wave oscillators (21, 22) maintaining an essentially constant acoustic potential magnitude during transition between these two wave oscillators (21, 22).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20150366631A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774